Citation Nr: 0825390	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for low back 
pain, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for low back pain. 

In a February 2008 supplemental statement of the case, the RO 
reopened the claim and denied service connection on the 
merits.  


FINDINGS OF FACT

1.  In May 1977, the RO denied service connection for low 
back pain because there was no evidence of an injury to the 
lower back in service and no evidence of a clinical pathology 
for his pain symptoms.  The veteran did not perfect an 
appeal, and the decision became final.  

2.  Since May 1977, new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's degenerative disc disease of the lumbar 
spine first manifested many years after service and is not 
related to any aspect of service including residuals of a 
spinal tap or injuries and disease of the cervical spine.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for low back 
pain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (2007).


2.  The criteria for service connection for low back pain 
have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO provided a notice in May 2003 that met these 
requirements. 

In the context of a petition to reopen a final disallowed 
claim, VA must also notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Here, the May 2003 notice did not provide the reason 
for the previous denial and the nature of the evidence 
necessary to substantiate the claim.  The Board concludes 
that the error is harmless as the Board will grant the 
petition to reopen the claim.  

Upon receipt of an application for a service-connection 
claim, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, although the May 2003 notice did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  The veteran contends that he 
underwent a spinal tap procedure and was hospitalized for a 
week while assigned to recruit training at Lackland Air Force 
Base (AFB), Texas in 1969.  Service medical records do not 
contain treatment records for this procedure or any other 
medical treatment during recruit training.  The records do 
contain a pre-enlistment physical examination and records of 
dental treatment during recruit training.  However, for 
reasons provided below, an additional request for records 
directly to the Air Force hospital at Lackland AFB is not 
necessary to decide the claim.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served in the U.S. Air Force as an aircraft 
mechanic.  The veteran contends that his low back pain and 
degenerative disc disease of the lumbar spine are related to 
a spinal tap procedure in service.  Alternatively, the 
veteran contends that his low back disorder is secondary to 
service-connected residuals of injuries to his cervical 
spine.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

In a November 1968 enlistment physical examination 
questionnaire, the veteran reported a history of "back 
trouble."  The examining physician noted that the pre-
service disorder was lumbar strain, noted no abnormalities, 
and found the veteran fit for service.  As previously 
discussed, there is no record of a spinal tap procedure or 
hospitalization for any reason during recruit training.  The 
veteran did not report a history of abnormal reactions from a 
spinal tap to any subsequent military examiner prior to his 
final discharge physical examination.  

In August 1972, the veteran sought treatment for a 
"whiplash" injury to his neck that he incurred in an 
automobile accident the previous day.  An X-ray was normal.  
The veteran was provided with a cervical collar and diagnosed 
with muscle strain.  He received follow-up care on several 
occasions over the next month, but subsequent X-rays were 
normal.  There was no further treatment after October 1972 
and none of the examiners noted any symptoms or diagnoses of 
an injury to the lower back.  In a physical examination in 
November 1972, a physician noted no lower back symptoms or 
abnormalities.  

In April 1974, the veteran sought treatment after another 
automobile accident with symptoms of upper chest pain.  X-
rays were normal, and the examiner noted no evidence of 
injury.  However, five days later, an examiner noted the 
veteran's reports that his collar bone was "slipping in and 
out" with swelling and pain on abduction.  The examiner 
diagnosed a clavicular separation and provided a sling.  The 
veteran did not report any lower back symptoms, and the 
examiner noted no lower back abnormalities.    

In a March 1976 flight physical, the examiner noted the 
history of cervical strain in 1972 and a shoulder separation 
in 1974 but noted no complications or sequellae.  The 
physician's comments on the medical history were detailed and 
he made no mention of a spinal tap or low back injury.  
Finally, in an August 1976 discharge physical examination, 
the veteran reported the cervical and shoulder injuries and a 
back injury from a spinal tap in 1969.  The examiner noted no 
back abnormalities and did not comment on the report of a 
spinal tap injury. 

In a July 1977 report, a private physician noted that he 
performed a pre-employment examination for an aircraft 
maintenance company in September 1976, one month after 
discharge from service.  The examiner noted that the veteran 
was not receiving any regular medical care and observed no 
back symptoms or chronic disorders.  In November 1976, three 
months after discharge, a VA examiner noted the veteran's 
reports of nonspecific back pain that prevented him from 
lifting heavy weight.  Range of motion was normal.  X-rays of 
the lumbar spine were normal.  The examiner diagnosed 
lumbosacral pain with no disability.  Neither examiner noted 
any reports by the veteran of low back injuries or spinal 
taps in service.  

In May 1977, the RO denied service connection for low back 
pain because there was no evidence of an injury to the lower 
back in service and no clinical pathology for his pain 
symptoms.  The veteran expressed timely disagreement.  In a 
July 1977 RO hearing, the veteran reported the circumstances 
of the spinal tap.  He stated that a military physician told 
him that too much fluid had been aspirated which caused an 
extended period of discomfort.  The veteran stated that his 
low back discomfort began after this procedure.  However, the 
veteran did not perfect an appeal, and the RO decision became 
final.  38 U.S.C.A. § 7105 (b) (1), 38 C.F.R. § 3.104.  

The veteran's petition to reopen the claim was received by 
the RO in March 2003.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since 1977, the veteran submitted private medical records of 
treatment for a low back disorder, employment records, and 
disability retirement documents from the U.S. Postal service 
for employment from 1988 to 2003.  The RO obtained outpatient 
treatment records that showed diagnosis of degenerative disc 
disease of the lumbar spine and on-going medication for low 
back pain.  The veteran also provided testimony in an April 
2005 RO hearing related to a low back disorder.  

The Board concludes that new and material evidence has been 
received since the last final disallowance of the claim for 
service connection for a low back disorder.  The evidence is 
new because it had not been previously considered by VA 
adjudicators.  The evidence is material because it provides 
clinical pathology and diagnosis of a chronic low back 
disease, a previously unsubstantiated fact that raises a 
reasonable possibility of substantiating the claim.  
Therefore, and to his extent only, the Board grants the 
petition to reopen the claim.  

Outpatient treatment records from a private primary care 
group practice from August 2000 to October 2001 showed no 
symptoms, diagnosis, or treatment for a low back disorder.  
In November 2001, a physician noted an initial diagnosis of 
sciatica and that the veteran would follow-up with another 
physician.  In December 2001, a private primary care 
physician noted that the veteran was a new patient and his 
reports of pain in the small of the back radiating to the 
right leg.  He noted that the veteran was a postal carrier 
and walked three to five miles per day.  The veteran did not 
report a history of back injuries in service.  X-rays showed 
anterior subluxation of L5 on S1 with a suspected pars 
defect.  The physician diagnosed chronic right sciatica and 
referred the veteran to an orthopedic specialist. 

In January 2002, a private orthopedic physician noted that 
the veteran reported no history of trauma and that his back 
discomfort had been present since the previous November.  The 
physician obtained magnetic resonance images of the lumbar 
spine and diagnosed a pars interarticular defect with slight 
anterior subluxation of L5 on S1.  He prescribed medication 
and physical therapy.  The physician conducted several 
follow-up visits over the succeeding year and occasionally 
recommended light duty at work.  However, the physician made 
no observations or comments regarding a relationship of the 
lumbar disorder to residuals of a spinal tap or cervical 
spine disease.  

In March 2003, the veteran was examined by another consulting 
physician who noted that the veteran had sustained a workers' 
compensation injury in October 2001.  The physician noted 
that he had treated the veteran after the workplace injury 
and had authorized a full return to duty but that the 
veteran's symptoms had persisted and were "felt not to be 
work related."  The physician noted the results of a very 
detailed examination and diagnosed recurrent low back pain at 
location L5-S1 caused by a soft tissue etiology including 
somatic dysfunction, myofascial pain, myositis, 
myotendinosis, liagmentouse and muscle imbalance but with no 
spinal cord or nerve root compromise.  The physician also 
noted that the mechanical low back pain was caused by 
degenerative disc disease.  In the physician's plan, he 
noted. "...medical disability based on progressive age-related 
degenerative disc disease is pending."  

In a February 2003 letter, the veteran's primary care 
physician stated that the treatment of the veteran's sciatica 
and lumbosacral degenerative disc disease required the 
regular use of narcotic medication.  In a March 2003 letter, 
the veteran's orthopedic physician stated, "...the injuries 
sustained to the veteran's cervical spine would not have 
caused problems with his lower back.  However if the injury 
was sufficient to cause severe overall body trauma, there is 
always that possibility."  

In June 2003, a VA examiner noted a negative examination of 
the veteran's lumbosacral spine and diagnosed no significant 
lumbosacral spinal disease.  The examiner did not note a 
review of the claims file or electronic medical records.  In 
October 2003, the veteran's civil service disability 
retirement was approved.  In August 2004, a VA examiner noted 
that the veteran had received a disability retirement based 
on back pain following an injury at work. The examiner noted 
the veteran's reports of continued back pain radiating to the 
right leg.  The examiner noted a slight limitation in range 
of motion but no muscle, sensation, or reflex deficits.  The 
examiner did not review any imaging studies.  Other than the 
slight limitation of motion, the examiner noted no gross 
abnormalities and that the low back injury in 2001 was not 
related to a cervical spine disorder.  

In May 2005, a VA physician noted a review of the claims file 
and specifically noted his review of the service medical 
record entries regarding automobile accidents in 1972 and 
1974 and the veteran's reports of a reaction to a spinal tap 
procedure.  The physician also noted the imaging results and 
diagnosis of the pars interarticularis defect and diagnoses 
by the veteran's private physicians.  On examination, the 
physician noted limitation of motion in flexion, extension, 
and lateral movement with some reflex and sensory deficits.  
He noted X-ray and MRI reports of discogenic degenerative 
disease, subchondral sclerosis, and spondylolisthesis at L5-
S1 that was most likely degenerative.  The physician stated 
that a single lumbar puncture during a spinal tap may be 
painful at first but would not cause a lifetime history of 
chronic low back pain.  The physician also noted the absence 
of any complaint of low back pain in service and stated that 
there is no causal relationship between the veteran's 
cervical spine disability and his lumbar degenerative disc 
disease.  

VA outpatient treatment records from March 2005 through 
December 2007 showed that the veteran continued to be 
prescribed narcotic medication for back pain.  However, there 
are no further comments on the etiology of the lumbar spine 
disease.  

The Board concludes that service connection for low back 
pain, currently diagnosed as degenerative disc disease of the 
lumbar spine, is not warranted.  There is no evidence of any 
symptoms or treatment of the lumbar spine after either 
automobile accident including on a flight physical in 1976.  
At the time of discharge, the veteran reported his 
experiences associated with a spinal tap; however, the 
military examiner noted no clinical observations of any 
adverse symptoms and did not diagnose a chronic disorder.  
Three months after discharge, the veteran reported 
experiencing low back pain but an examiner noted that X-rays 
were normal.  Notably, the examiner did not note any reports 
by the veteran of back injuries or a reaction to a spinal tap 
in service.  The examiner did not diagnose a chronic disorder 
and found the veteran fit for employment.   

There is no evidence of continuity of symptoms of a lumbar 
spine disorder after service.  The veteran was successfully 
employed for many years as a postal carrier.  The first 
treatment for chronic low back pain was in November 2001 
following a workplace injury.  At the time, the veteran did 
not report any history of injuries from automobile accidents 
or spinal taps to his attending physicians.  X-rays showed a 
spinal defect at L5-S1, later diagnosed as a degenerative 
disorder that one physician related to aging. 

The Board places greatest probative weight on the opinion of 
the VA physician in March 2005 who noted a review and 
commented on the entire claims file including the service 
medical records.  He concluded that the veteran's 
degenerative lumbar spine disease was not related to 
residuals of a spinal tap or to the veteran's cervical 
injuries and disease.  A VA examiner in August 2004 also 
expressed the same opinion regarding a negative relationship 
of the lumbar and cervical disorders but without a thorough 
review of the file.  The Board also places probative weight 
on the conclusions of the private consulting physician in 
March 2003 who stated in his clinical report that the 
veteran's lumbar disease was degenerative and associated with 
aging and not a workplace injury.  The consulting physician 
performed and recorded very detailed clinical observations 
and considered causation from both traumatic injury and 
aging.  The Board assigns no probative weight to the March 
2003 opinion of the private orthopedic physician in a letter 
that an accident with severe overall body trauma might have 
caused a lumbar injury.  The Board notes that the opinion is 
conditional and was not offered after a review of records of 
treatment following the accidents which show no severe 
overall injuries and no symptoms related to the lower back.    

The weight of the credible evidence demonstrates that the 
veteran's current degenerative disc disease of the lumbar 
spine first manifested many years after service and is not 
related to any aspect of service or a service-connected 
disability.  Nor is there any evidence showing the veteran 
had arthritis to any degree, let alone to a degree of 10 
percent, within one year of discharge.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The petition to reopen a final disallowed claim for service 
connection for low back pain is granted. 

Service connection for low back pain is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


